Citation Nr: 1220492	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-21 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of basal cell carcinoma and squamous cell carcinoma, to include scarring (herein simply referred to as "residuals of skin cancer").

2.  Entitlement to an effective date earlier than March 13, 2009, for the award of service connection for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to 
October 1969.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2009 decision rendered by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's Virtual VA record has been reviewed in conjunction with the claims file.

The issue of entitlement to an effective date earlier than March 13, 2009, for the award of service connection for diabetes mellitus, type II, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran's residuals of skin cancer are not attributable to his active duty military service, nor was basal cell carcinoma or squamous cell carcinoma manifested to a compensable degree within one year following service discharge.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of skin cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011);
38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

In an April 2009 letter, VA satisfied these criteria.  The RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim. The letter was issued prior to the initial adjudication of the claim.

In addition, the Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (West Supp. 2011).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases. See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable,

 the April 2009 correspondence advised the Veteran of these elements.  See 
April 2009 letter on pages 6-8.

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records are of record, and VA obtained VA treatment records.  The Veteran has not identified other existing relevant evidence that is not associated with the claims file.  A review of the records indicates there may be missing private treatment records, as the Veteran claims his skin cancer began in 1994 but there are no treatment records from this time period in the claims file.  Additionally, a November 2009 VA examination report mentions treatment for skin cancers on the Veteran's hands and forearms?areas not documented in the private treatment records in the claims file.  

The Board finds that a remand to obtain these potential missing private treatment records is not warranted.  It is clear from the VA medical opinion that the onset date of the cancer did not impact the opinion itself.  Specifically, the examiner did not find that there was any relationship between the current skin cancer and the milia rash shown in service, which rash the Veteran reported continued in the years following service discharge.  Thus, when the cancer was first diagnosed, whether 1994 or 2008, would not have affected the medical opinion.  Moreover, the Veteran has not alleged that at any time a treating physician said his milia rashes were related to his skin cancer.  The Veteran was provided with an opportunity to inform VA of private treatment records he wanted VA to assist in obtaining.  The Veteran never gave VA permission to obtain the records nor submitted them himself.  For these reasons, the Board finds a remand unnecessary to obtain these records.  Finally, describing previous treatment for his milia rashes, the Veteran told the November 2009 examiner that he was treated in 1978 by a civilian dermatologist, but that those records were unavailable.

When appropriate, the duty to assist includes providing the claimant with an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, VA provided the Veteran with a VA examination in November 2009.  The examination report reflects consideration of the Veteran's current complaints, and includes appropriate examination findings and a diagnosis and an opinion, including a rationale, consistent with the evidence of record.  The Veteran appears to suggest that the examination was inadequate because it notes that the Veteran does not use sunscreen.  However, the Board finds that even if the Veteran does currently use sunscreen, this alleged error in the reporting of the Veteran's medical history does not make the examination inadequate.  As will be explained later herein, the fact remains that it was the examiner's observation and opinion upon examination that "definitive markings upon his upper arms, neckline and face that clearly indicate even recent and long term sun exposure to include areas of his face, neck and collar line."  The Board therefore concludes that the examination is adequate for decision-making purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011). 

II.  Analysis

The Veteran contends that his residuals of skin cancer are a result of sun exposure during active duty service, evidenced by in-service milia rashes.  His DD Form 214 lists his military occupation as "QMC" (Quartermaster Corps), and he later reported that while in Vietnam, from September 1967 to September 1968, he was assigned to an E-5 Supply Logistics.

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2011), entitlement to service connection may be established by two other means: chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  
Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).

Additionally, service connection on a presumptive basis may be warranted if there is evidence of certain chronic diseases, including malignant tumors, within the first post-service year.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board also notes that skin cancer is not a disability that is presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  As the Veteran's skin cancer was not diagnosed within one year of separation for service, and as it is not considered an herbicide-related presumptive disease, the Veteran is not entitled to service connection on any presumptive basis.

Service treatment records show that the Veteran was treated for a milia rash on his back, hands and arm in June 1968 and on his trunk and extremities in July 1968, which he attributed to exposure to wetness and sun.  See Service Treatment Records and November 2009 VA examination.  Service treatment records do not reflect a rash on the Veteran's face or forehead, nor was the Veteran diagnosed with skin cancer at any point.  No skin abnormalities were noted on the Veteran's separation examination, nor were there any indicated on the accompanying medical history completed by the Veteran.

Post-service medical records include private treatment records revealing that the Veteran was diagnosed with basal cell carcinoma in May 2008, and that he had a cancerous lesion excised from his left cheek in September 2008.  An 
August 2008 private treatment note reflects that the Veteran previously had a lesion on his right temple excised; the record does not specify whether that particular lesion was cancerous.

A November 2009 VA examination report notes that the Veteran's claims file and medical records were reviewed, the relevant medical history was recounted, and the Veteran was examined. The diagnosis was intermittent squamous cell carcinoma, confined to his face, hands and forearms, with scarring on his face and forehead from previous skin cancers.  The last noted treatment of the squamous cell carcinoma was within the preceding twelve months of the examination, and consisted of a topical treatment applied to the Veteran's forehead.  The examiner also indicated the Veteran previously had multiple areas of squamous cell carcinoma frozen off from his forearms and face.  The Veteran has a scar on his left cheek and right side of his forehead from the previous removals of skin cancers.  Upon examination of the Veteran and review of his claims file, the November 2009 examiner opined that the Veteran's residuals of skin cancer were not at least as likely as not related to such service.  In making the conclusion, the examiner explained that the Veteran's in-service rashes were milia rashes and that there is no scientific basis in literature linking those rashes to cancer or that they predispose an individual to having cancer.  The examiner further opined that the Veteran's skin cancer was more likely than not due to prior exposure to the sun during childhood, genetic predisposition and long term exposure for the past 40 years following the release from military service.  Specifically, the examiner noted the Veteran had worked as a salesman for the past 30 years, and that the reflection of sunlight into his vehicle had more likely been the cause of his skin cancer and not the in-service rash.  The examiner also noted that though the Veteran reported sun avoidance, he presented at the November 2009 examination with "definitive markings upon his upper arms, neckline and face that clearly indicate even recent and long term sun exposure to include areas of his face, neck and collar line."  Additionally, the Veteran stated that he does not use sunscreen.

In a December 2009 Notice of Disagreement, the Veteran disagreed with the November 2009 VA examiner's findings, asserting that he does in fact use sunscreen and that though he was not deployed in the field, he made frequent trips into the field to deliver supplies, implying in-service sun exposure.  

At this point the Board emphasizes that although the examiner may have misreported the Veteran's history of post-service sunscreen use, any such error does not affect the adequacy of the medical opinion because an examination of the skin nonetheless revealed recent and long term sun exposure.  Reviewing the evidence of record, the Board finds the preponderance of the evidence is against the claim.  As illustrated above, elements (1) and (2) of service connection are met.  Crucially though, no positive nexus between the Veteran's in-service rashes and his current residuals of skin cancer has been shown.  The Board concedes that the Veteran had in-service sun exposure; however, there is still no evidence linking the Veteran's skin cancer to his military service, other than the Veteran's own assertion that the two are related.  While he is competent to relate events in service and after service, and to describe the extent of his current symptomatology, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially, it is beyond the Veteran's competency to link his skin cancer to rashes and sun exposure experienced in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Here, the Board finds the November 2009 VA examination opinion the most probative evidence addressing the likely etiology of the Veteran's residuals of skin cancer.  The Court has held that "a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also indicated that in evaluating the medical opinion evidence, (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA examiner reviewed the Veteran's claims file, took a history, considered his lay statements and conducted a physical examination.  There is no contrary medical opinion evidence of record; the Veteran's private treatment records do not discuss the etiology of the Veteran's skin cancer, nor do they mention his history of rashes or sun exposure.  Therefore, because the Veteran is missing a positive medical nexus linking his in-service milia rashes to his skin cancer, the requirements to grant service connection, as defined in Shedden, are not met.

Lastly, continuity of symptomatology has not been shown.  The Veteran stated that he no longer gets rashes and that the last occurrence was 10 to 12 years after he left Vietnam.  See November 2009 VA examination.  Personnel records indicate that the Veteran left Vietnam in September 1968; the Veteran indicated on his claim form that his skin cancer began in 1994, at least 14 years after his last rash.  

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection in this instance.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to service connection for residuals of basal cell carcinoma and squamous cell carcinoma, to include scarring, is denied.


REMAND

In December 2009, the RO issued a decision in which it granted service connection for diabetes mellitus, type II, effective March 13, 2009.  In January 2010, the Veteran filed a Notice of Disagreement with the RO's decision, specifically requesting an earlier effective date.  The Board notes that after a Notice of Disagreement has been filed in any claim, the RO is required to issue a Statement of the Case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the Notice of Disagreement.  38 C.F.R. §§ 19.26, 19.29.  Here, the RO issued a rating decision in October 2011 instead of the requisite Statement of the Case.  Technically, when there has been an initial RO adjudication of a claim and a Notice of Disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a Statement of the Case along with information about the process for perfecting an appeal, if the Veteran so desires.  

Accordingly, this matter is REMANDED for the following action:

The RO/AMC should furnish the Veteran with a Statement of the Case pertaining to the issue of entitlement to an effective date earlier than March 13, 2009, for the award of service connection for diabetes mellitus, type II.

This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


